Exhibit Total customers increased by 12.7% to 34.0 million •Customers increased by 7.9% to 24.8 million in South Africa • Customers increased by 29.6% to 4.2 million in Tanzania • Customers increased by 25.0% to 3.3 million in the Democratic Republic of Congo • Customers increased by 41.6% to 395 thousand in Lesotho • Customers increased by 29.8% to 1.3 million in Mozambique Revenue increased by 17.1% to R48.2 billion Profit from operations increased by 15.0% to R12.5 billion EBITDA increased by 15.7% to R16.5 billion Net profit after taxation increased by 21.3% to R8.0 billion Cash generated from operations increased by 17.8% to R16.3 billion Dividends declared to Group shareholders increased by 10.0% to R5.9 billion Vodacom Group (Proprietary) Limited, South Africa’s market leader in the provision of cellular services announces its results for the year ended March 31, SOUTH AFRICA Customers The total number of customers increased by 7.9% to 24.8 million (2007: 23.0 million). The number of prepaid customers has increased by 6.4% to 21.2 million, while the number of contract customers has increased by 17.5% to 3.5 million. The strong growth in customers was a direct result of the number of gross connections achieved, with continued levels of handset support to service providers in respect of the contract base, combined with decreased churn in the contract base. Contract gross connections increased by 17.4% to 782 thousand (2007: 666 thousand), and prepaid gross connections increased by 11.1% to 11.2 million (2007: 10.1 million), bringing the total number of connections for the year to 12.0 million (2007: 10.9 million). Loyalty and retention programmes continue to play an integral role in achieving the strategy of retaining market share and attracting new customers. ARPU During the period under review, total ARPU remained stable at R125 (2007: R125) per month mainly as a result of the implementation of the supplementary disconnection rule during September 2007. Contract customer ARPU has decreased by 6.0% to R486 (2007: R517)per month. The main contributing factor to this decrease was the rapid growth in data customers as well as in the low end top up packages. The developing market segment, through the prepaid service continued to drive market penetration in 2008 with the prepaid service making up 93.4% (2007: 93.2%) of all gross connections. The prepaid customer ARPU remained stable at R62 (2007: R63) per month. Community services ARPU decreased by 23.6% to R689 (2007: R902) per month due to increased competition. Churn The cost of acquiring contract customers in a highly developed market is considerable.
